         Case 1:18-cv-05351-NGG-LB Document 7 Filed 12/28/18 Page 1 of 1 PageID #: 24
                                                       AFFIDAVIT OF SERVICE

                                                    l"fED STATES DISTRICT COURT
                                                      f=astern District of New York
Index Number: 1:18-CV-05351 NGG-L                                                                                                      Date Filed: _ _ __

Plaintiff:
Jonathan Johnson individua ly and .n be alf of all others similarly situated
vs.
Defendant:
7-Eleven, Inc.

For:
SpencerSheehan,Esq.
Sheehan & Associates, P.C.
891 Northern Blvd.
Suite 201
Great Neck, NY 11021

Received by On Time Process Servic on t e 21st day of December, 2018 at 9:38 am to be served on 7-Eleven, Inc. c/o registered
agent Corporate Creations N[etwork Inc., 2425 W. Loop South, Suite 200, Houston, TX 77027.

I, Branden Jasper, being duly i worn , lepos and say that on the 26th day of December, 2018 at 9:16 am , I:

deHvered a true copy of the S mmon in a ivil Action, Complaint to Trent Bavaro personally at the address of 2425 W. Loop
South, Suite 200, Houston,     7702 , and inf0rmed said person of the contents therein, in compliance with state statutes.




"I certify that I am over the ag of 18, ave o interest in the above action, and am a Certified Process Server in good standing in the
                                   I
judicial circuit in wh ich the pro ,ess wa se d. I have personal knowledge of the facts set forth in this affidavit, and they are true and
correct."




Subscribed and Sworn to befo e me o the 6th day of
December, 2018 by the affiant who is erso ally known                                              On Time Process Service
to me.                                                                                            1700 Pacific Ave
                                                                                                  Suite 1040
                                                                                                  Dallas, TX 75201
                                                                                                  (214) 740-9999

                                                                                                  Our Job Serial Number: ONT-2018004951
                                                                                                  Ref: Johnson


                                            p ight @ 1992-2018 Database Services. Inc. - Process Serve~s Toolbox VB.QI




                                                                                                                         II IIIIII Ill lllll IIll 11111111111111111
